Order directing a new trial on the ground of excessiveness of verdict affirmed unless plaintiff stipulates to reduce the amount of such verdict to $1,000, in which event the order is modified on the law and the facts to reinstate the verdict as modified and direct entry of judgment accordingly. Although the plaintiff would have been entitled to a submission to the jury of the question of punitive damages, the court is not only of opinion that the verdict is excessive, but also that there is a close question on this record as to whether any finding of actionable assault would be consistent with the weight of the credible evidence. Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Bergan, JJ.